DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/14/2019 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 15 recited “A computer program product…” where a review of the specification of the instant invention in paragraph 0057 teaches a computer program product may include a computer readable storage medium (or media) which does not exclude signal (electromagnetic or acoustic) and thus view by the Office to be non-statutory subject matter. Please amend to Office approved language “non-transitory computer readable media” to overcome. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lyman et al (US 2020/0160966) in view of embodiment of Lyman et al in paragraph 0120 (US 2020/0160966).
Claim 1:
Lyman et al (US 2020/0160966) teach:
A system (figure 1 and 0005 teaches the use of medical scan processing system, where 0027 further teach use of processor), comprising a processor to: 
receive an image with corresponding acquisition information (0053 and 0054 teach medial scan image with RGB (red-green-blue) or other color value with scan data such as machine mode data (acquisition information)).
Lyman et al teaches all the subject matter above, but the following is taught by different embodiment of Lyman et al in paragraph 0120:  
classify the image using the corresponding acquisition information via a deep neural network comprising integrated acquisition information (0120-0121 teaches apply trained neural network for classifying of the image with acquisition information such as scan type, scan location, hospital, machine model data, machine calibration data (parameter), contrast agent, geographic region data; 0132 teaches classifying using neural network with the acquisition information. 0125 teach where the neural network has plurality of layers which would address deep neural network).
Lyman et al and embodiment of Lyman et al in paragraph 0120 are both in the field of image analysis, especially regarding the use of neural network for image classification with acquisition information such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Lyman et al with the use of acquisition information as part of the classification by neural network of embodiment of Lyman et al in paragraph 0120 such medical scan diagnosing system can determine which of the medical scan image analysis functions should be applied based on the learned classifying criteria used to segregate the original training set as disclosed by embodiment of Lyman et al in paragraph 0120 in paragraph 0120.

Claim 2:
Lyman et al teaches:
The system of claim 1, wherein the integrated acquisition information comprises a mask that is learned by operating a plurality of fully connected layers and applied to different convolutional layers in different depths of the deep neural network (0125 teaches plurality of layer of the neural network model, which can include an upper density value cut off and/or lower density value cut off used to mask some of the pixel data of an incoming image, kernel values, filter parameters, bias parameters, and/or parameters characterizing one or more of a plurality of convolution functions of the neural network model.).

Claim 3:
Lyman et al teaches:
The system of claim 1, wherein the integrated acquisition information comprises a mask that is learned individually for each layer of the deep neural network (0125 teach plurality of layer of the neural network model, which can include an upper density value cut off and/or lower density value cut off used to mask some of the pixel data of an incoming image, kernel values, filter parameters, bias parameters, where these are considered as mask for each weighted layer of the plurality layer neural network (deep neural network)).

Claim 4:
Lyman et al teaches:
The system of claim 1, wherein the integrated acquisition information is concatenated to a feature before a decision layer of the deep neural network (0032-0033 teaches mapping longitudinal data 433 (linking) regarding identified abnormalities data (feature) to determine classification (use of deep neural network for decision regarding classification)).

Claim 5:
Lyman et al teaches:
The system of claim 1, wherein the classification of the image comprises a cancer detection, a breast density, a risk, or any combination thereof (0256/0276 teaches classification category such as cancer; figure 4 and 0049 and 0054 teaches scan for mammogram (breast density); 0040 teaches medical scan image analysis for patient risk factor, 0054 teaches severity of patient symptoms risk indicator, 0059 teaches risk history and 0073, 0124, 0134-0136).

Claim 6:
Lyman et al teaches:
The system of claim 1, wherein the acquisition information comprises information related to an acquisition process of the image (0058 teaches acquisition process such as MRI scan, FLAIR sequence; figure 4 and 0049 teaches acquisition process such as CT, X-ray, MM, PET scan, Ultrasound, EEG, mammogram, radiological scan).
Claim 7:
Lyman et al teaches:
The system of claim 1, wherein the acquisition information and image is received as Digital Imaging and Communications in Medicine (DICOM®) data (figure 4 and 0049 teaches the use of DICOM format as the standardized image format for medical scan entry).

Claim 8:
Lyman et al (US 2020/0160966) teach:
A computer-implemented method (figure 9 teaches flowchart/method), comprising: 
receiving, at a trained deep neural network comprising integrated acquisition information, an image with corresponding acquisition information (0053 and 0054 teach medial scan image with RGB (red-green-blue) or other color value with scan data such as machine mode data (acquisition information). Page 17 of 20P201905498US01
Lyman et al teaches all the subject matter above, but the following is taught by different embodiment of Lyman et al in paragraph 0120:  
classifying, via the trained deep neural network, the image using the corresponding acquisition information (0120-0121 teaches apply trained neural network for classifying of the image with acquisition information such as scan type, scan location, hospital, machine model data, machine calibration data (parameter), contrast agent, geographic region data; 0132 teaches classifying using neural network with the acquisition information. 0125 teach where the neural network has plurality of layers which would address deep neural network).
Lyman et al and embodiment of Lyman et al in paragraph 0120 are both in the field of image analysis, especially regarding the use of neural network for image classification with acquisition information such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Lyman et al with the use of acquisition information as part of the classification by neural network of embodiment of Lyman et al in paragraph 0120 such medical scan diagnosing system can determine which of the medical scan image analysis functions should be applied based on the learned classifying criteria used to segregate the original training set as disclosed by embodiment of Lyman et al in paragraph 0120 in paragraph 0120.

Claim 9:
Lyman et al teaches:
The computer-implemented method of claim 8, comprising learning a mask by operating a plurality of fully connected layers and applying the learned mask to different convolutional layers at different depths of the deep neural network to integrate the acquisition information into the trained deep neural network (0125 teaches plurality of layer of the neural network model, which can include an upper density value cut off and/or lower density value cut off used to mask some of the pixel data of an incoming image, kernel values, filter parameters, bias parameters, and/or parameters characterizing one or more of a plurality of convolution functions of the neural network model).

Claim 10:
Lyman et al teaches:
The computer-implemented method of claim 8, comprising training the deep neural network by concatenating the learned mask to a feature before a decision layer of the deep neural network (0125 teach plurality of layer of the neural network model, which can include an upper density value cut off and/or lower density value cut off used to mask some of the pixel data of an incoming image, kernel values, filter parameters, bias parameters, where these are considered as mask for each weighted layer of the plurality layer neural network (deep neural network).

Claim 11:
Lyman et al teaches:
The computer-implemented method of claim 8, comprising learning a mask individually for each layer of the deep neural network to integrate the acquisition information into the trained deep neural network (0032-0033 teaches mapping longitudinal data 433 (linking) regarding identified abnormalities data (feature) to determine classification (use of deep neural network for decision regarding classification)).

Claim 12:
Lyman et al teaches:
The computer-implemented method of claim 8, wherein classifying the image comprises generating comprises classifying the images as a cancer (0256 and 0276 teaches classification category such as cancer;).

Claim 13:
Lyman et al teaches:
The computer-implemented method of claim 8, wherein classifying the image comprises generating comprises generating a breast density (figure 4 and 0049 and 0054 teaches scan for mammogram (breast density)).


Claim 14:
Lyman et al teaches:
The computer-implemented method of claim 8, wherein classifying the image comprises generating comprises generating a risk (0040 teaches medical scan image analysis for patient risk factor, 0054 teaches severity of patient symptoms risk indicator, 0059 teaches risk history and 0073, 0124, 0134-0136).

Claim 15:
Lyman et al (US 2020/0160966) teach:
A computer program product for classifying images, the computer program product comprising a computer-readable storage medium (0141-0142) having program code embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program code executable by a processor to cause the processor to: 
receive an image with corresponding acquisition information at a trained deep neural network comprising integrated acquisition information (0053 and 0054 teach medial scan image with RGB (red-green-blue) or other color value with scan data such as machine mode data (acquisition information))).
Lyman et al teaches all the subject matter above, but the following is taught by different embodiment of Lyman et al in paragraph 0120:  Page 18 of 20P201905498US01
classify the image using the corresponding acquisition information (0120-0121 teaches apply trained neural network for classifying of the image with acquisition information such as scan type, scan location, hospital, machine model data, machine calibration data (parameter), contrast agent, geographic region data; 0132 teaches classifying using neural network with the acquisition information. 0125 teach where the neural network has plurality of layers which would address deep neural network).
Lyman et al and embodiment of Lyman et al in paragraph 0120 are both in the field of image analysis, especially regarding the use of neural network for image classification with acquisition information such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Lyman et al with the use of acquisition information as part of the classification by neural network of embodiment of Lyman et al in paragraph 0120 such medical scan diagnosing system can determine which of the medical scan image analysis functions should be applied based on the learned classifying criteria used to segregate the original training set as disclosed by embodiment of Lyman et al in paragraph 0120 in paragraph 0120.

Claim 16:
Lyman et al teaches:
The computer program product of claim 15, further comprising program code executable by the processor to operate a plurality of fully connected layers to learn a mask that integrates the acquisition information and apply the learned mask to different convolutional layers at different depths of the deep neural network (0125 teaches plurality of layer of the neural network model, which can include an upper density value cut off and/or lower density value cut off used to mask some of the pixel data of an incoming image, kernel values, filter parameters, bias parameters, and/or parameters characterizing one or more of a plurality of convolution functions of the neural network model).



Claim 17:
Lyman et al teaches:
The computer program product of claim 15, further comprising program code executable by the processor to concatenate the integrated acquisition information to a feature before a decision layer of the deep neural network (0032-0033 teaches mapping longitudinal data 433 (linking) regarding identified abnormalities data (feature) to determine classification (use of deep neural network for decision regarding classification)).

Claim 18:
Lyman et al teaches:
The computer program product of claim 15, further comprising program code executable by the processor to learn a mask individually for each layer of the deep neural network to integrate the acquisition information (0125 teach plurality of layer of the neural network model, which can include an upper density value cut off and/or lower density value cut off used to mask some of the pixel data of an incoming image, kernel values, filter parameters, bias parameters, where these are considered as mask for each weighted layer of the plurality layer neural network (deep neural network)).

Claim 19:
Lyman et al teaches:
The computer program product of claim 15, further comprising program code executable by the processor to classify the image as cancerous (0256 and 0276 teaches classification category such as cancer).


Claim 20:
Lyman et al teaches:
The computer program product of claim 15, further comprising program code executable by the processor to generate a breast density (figure 4 and 0049 and 0054 teaches scan for mammogram (breast density)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GLOTTMANN et al (US 2020/0043600) teach SYSTEMS AND METHODS FOR IMPROVED ANALYSIS AND GENERATION OF MEDICAL IMAGING REPORTS
Sung et al (US 2019/0183429) teach DEEP-LEARNING-BASED CANCER CLASSIFICATION USING A HIERARCHICAL CLASSIFICATION FRAMEWORK

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656